SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: October 31, 2010 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:333-143750 POLAR WIRELESS CORP. (Exact name of small business issuer as specified in its charter) Nevada 20-4662814 (State of Incorporation or organization) (I.R.S. Employer Identification No.) 4lvd. Suite 600 Palm Beach Gardens, FL 33410 USA (Address of principal executive offices) 1-905-881-8444 (Issuer’s telephone number) Indicate by check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act).Yes o Nox State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:As of December 13, 2010, the registrant had 68,000,000 sharesof common stock, $0.001 par value, issued and outstanding. POLAR WIRELESS Corp. (A Development Stage Company) CONDENSED FINANCIAL STATEMENTS October 31, 2010 Unaudited CONDENSED BALANCE SHEETS 3 CONDENSED STATEMENTS OF OPERATIONS 4 CONDENSED STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) 5 CONDENSED STATEMENTS OF CASH FLOW 6 NOTES TO UNAUDITED CONDENSED INTERIM FINANCIAL STATEMENTS 7 2 POLAR WIRELESS Corp. (A Development Stage Company) CONDENSED BALANCE SHEETS Unaudited October 31, April 30, (Audited) ASSETS CURRENT ASSETS Cash $
